UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6845



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GRACE MARGARET BIDMEAD, a/k/a Grace Barton,
a/k/a April Griffin, a/k/a Ruth Anne Morgan,
a/k/a Jamie Hart, a/k/a Kelly Griffin,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-92-403-A)


Submitted:   January 22, 1998             Decided:   February 4, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Grace Margaret Bidmead, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Appellant appeals the district court's order denying her motion

for reduction in her sentence. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Bidmead, No. CR-92-403-A (E.D. Va. Apr. 7, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2